DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 3-14 and 17 are pending in this application.
Claims 2, 15 and 16 are canceled.
Claims 1, 3-14 and 17 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The objections to specifications are withdrawn in light of the arguments filed 3/21/2022.

Applicant’s arguments, see pages 8–11, filed 3/21/2022, with respect to the rejection(s) of claim(s) 1–14 and 17 under 35 U.S.C. § 102 (a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Davie et al. (2012/0185370), Sheffer reference ("Generating Certificate Requests for Short-Term, Automatically-Renewed (STAR) Certificates", June 29, 2018)*, Liskov et al. (7,260,598)*, Sheffer NPL ("An ACME Profile for Generating Delegated STAR Certificates", November 13, 2018), and McLane et al. (2006/0083165).
Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 14 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Davie et al. (2012/0185370) in view of Sheffer reference ("Generating Certificate Requests for Short-Term, Automatically-Renewed (STAR) Certificates", June 29, 2018), and further in view of Liskov et al. (7,260,598).
Regarding claim 1, Davie teaches A redirection method,
relating to identification of a data server capable of delivering a content to a terminal (Fig. 1; Abstract, client device can request data from first CDN and have its request redirected to second CDN in order to retrieve content, which originates from the origin server 105),
the method being implemented by a resolution server of a communication architecture, following a transfer to a second name server of a second domain, of a message for obtaining an identifier of the data server in the second domain, received from the terminal, the method (Fig. 1, content servers 120A and 120B [data server] can exist in different domains [¶¶27-28]; ¶17, content routers 125A and 125B within the respective CDNs can route/redirect requests from client device 135 in order to ultimately transfer the requested content to the client device 135; Fig. 3; ¶24; ¶¶28-29, redirection messages can include, for example specific IP address or DNS name of the cache server or address directed towards some device within the CDNs as shown) comprising:
receiving, from the second name server, a message for redirection to a first domain, said redirection message including a delegation chain comprising a first datum for redirection from the second domain to the first domain (Fig. 4; ¶¶25-26, client device can request content to First CDN at step 410, at which point the CDN decides to delegate the request to second CDN at step 415 and responds with URI redirecting client device to second CDN at step 420; [as shown in Fig. 1, presumably the second name server equates to content router 125A in first CDN and first domain would refer to the domain the represents the second CDN 110B as shown]; the CDN delegation chain [redirection message/delegation chain] is encoded within the URI, where "the URI becomes self-describing as to the chain of referring CDN(s) for a particular request"; example of a possible URI describing such delegation chain is shown in ¶¶27 and 29),
at least one step of transmitting, to a first name server of the first domain, a message for obtaining the identifier of the data server in the first domain, the message comprising the received delegation chain (Fig. 4, client device can further issue a request for content using the modified URI to the second CDN [here the mapped second CDN including the content router 125B within equates to the first name server of the first domain as claimed] in step 425; the redirection URI transmitted to the second CDN includes the entirety of the delegation chain; see ¶29),
at least one step of receiving, from the first name server, an instruction message comprising the delegation chain modified with an addition of a second redirection datum (¶33, more than two CDNs may be utilized - "the second CDN may return a further modified URI identifying a third CDN"), and
However, Davie does not explicitly teach transmitting, to the second name server, a control message comprising the delegation chain modified with the second redirection datum added by the first name server.
Sheffer from the same field of endeavor teaches transmitting, to the second name server, a control message comprising the delegation chain modified with the second redirection datum added by the first name server (pages 11-12; sections 4, 4.1 and 4.2, in context of CDNI technology, the content owner (DNO) can delegate content delivery in a chained fashion down the line to authorities such as CDN1 and CDN2; the STAR protocol for establishing delegation chain authority can implement CDN1 working as a proxy sitting between the DNO and CDN2 to ferry requests back and forth; Davie discloses that delegation chain can be embedded within requests but does not disclose that the second chained delegation name server reports this information back to the original delegation name server as required by this claim; the teachings of this reference identifies that communication in context of chained delegation can enable the communication between the original delegation name server and the second chained delegation name server. One ordinarily skilled in the art would be interested in this configuration working in context of Davie [to make that second delegated name server be known to the original delegation name server, or DNO in this particular reference] so that the ACME/STAR server as disclosed in this reference can continue to provide the automatic renewal services of the delegated trust relationship that is useful to the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Davie using Sheffer reference so that the ACME/STAR delegation of trust relationship and automatic renewal of said trust can provide useful to the teachings of Davie. Davie would have found advantageous the automatic renewal qualities of the ACME/STAR trust delegation methods so that delegation of mechanisms, with respect to at least the delivery of content in the Internet, a more standard and/or better method of trust identification/chaining for delivery of content over the Internet.
However, the teachings do not explicitly identify that the content router as disclosed in Davie is a name server.
Liskov from the same field of endeavor teaches that the content router as disclosed in Davie also operates as DNS that can resolve domain name resolution requests (col. 10 ll. 32-45; col. 11 ll. 54-61).
It appears that the content router performing DNS duties as a server is a well known fact as evidenced by Liskov.

Regarding claim 13, Davie teaches A redirection device,
relating to identification of a data server capable of delivering a content to a terminal, in a resolution server of a communication architecture, (Fig. 1; content servers 120A/B as "data server"; client device 135 as "terminal"; content server 120A/B or content router 125A/B as "resolution server") comprising:
a processor; and a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the redirection device (Fig. 2) to:
transfer, to a second name server of a second domain, a message for obtaining an identifier of the data server in the second domain, received from the terminal (Fig. 1, content servers 120A and 120B [data server] can exist in different domains [¶¶27-28]; ¶17, content routers 125A and 125B within the respective CDNs can route/redirect requests from client device 135 in order to ultimately transfer the requested content to the client device 135; Fig. 3; ¶24; ¶¶28-29, redirection messages can include, for example specific IP address or DNS name of the cache server or address directed towards some device within the CDNs as shown),
receive, from the second name server, a message for redirection to a first domain, said redirection message including a delegation chain comprising a first datum for redirection from the second domain to the first domain (Fig. 4; ¶¶25-26, client device can request content to First CDN at step 410, at which point the CDN decides to delegate the request to second CDN at step 415 and responds with URI redirecting client device to second CDN at step 420; [as shown in Fig. 1, presumably the second name server equates to content router 125A in first CDN and first domain would refer to the domain the represents the second CDN 110B as shown]; the CDN delegation chain [redirection message/delegation chain] is encoded within the URI, where "the URI becomes self-describing as to the chain of referring CDN(s) for a particular request"; example of a possible URI describing such delegation chain is shown in ¶¶27 and 29),
receive, from a first name server, at least one instruction message comprising the delegation chain modified with an addition of a second redirection datum, and transmit, to the first name server, at least one message for obtaining an identifier of the data server in the first domain, the message comprising the received delegation chain (¶33, more than two CDNs may be utilized - "the second CDN may return a further modified URI identifying a third CDN" and thereby repeating the similar redirection steps for plurality of CDNs), and
However, Davie does not explicitly teach transmit, to the second name server, a control message comprising the delegation chain modified with the second redirection datum added by the first name server.
Sheffer from the same field of endeavor teaches transmit, to the second name server, a control message comprising the delegation chain modified with the second redirection datum added by the first name server (pages 11-12; sections 4, 4.1 and 4.2, in context of CDNI technology, the content owner (DNO) can delegate content delivery in a chained fashion down the line to authorities such as CDN1 and CDN2; the STAR protocol for establishing delegation chain authority can implement CDN1 working as a proxy sitting between the DNO and CDN2 to ferry requests back and forth; Davie discloses that delegation chain can be embedded within requests but does not disclose that the second chained delegation name server reports this information back to the original delegation name server as required by this claim; the teachings of this reference identifies that communication in context of chained delegation can enable the communication between the original delegation name server and the second chained delegation name server. One ordinarily skilled in the art would be interested in this configuration working in context of Davie [to make that second delegated name server be known to the original delegation name server, or DNO in this particular reference] so that the ACME/STAR server as disclosed in this reference can continue to provide the automatic renewal services of the delegated trust relationship that is useful to the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Davie using Sheffer reference so that the ACME/STAR delegation of trust relationship and automatic renewal of said trust can provide useful to the teachings of Davie. Davie would have found advantageous the automatic renewal qualities of the ACME/STAR trust delegation methods so that delegation of mechanisms, with respect to at least the delivery of content in the Internet, a more standard and/or better method of trust identification/chaining for delivery of content over the Internet.
However, the teachings do not explicitly identify that the content router as disclosed in Davie is a name server.
Liskov from the same field of endeavor teaches that the content router as disclosed in Davie also operates as DNS that can resolve domain name resolution requests (col. 10 ll. 32-45; col. 11 ll. 54-61).
It appears that the content router performing DNS duties as a server is a well known fact as evidenced by Liskov.

Regarding claim 17, Davie teaches A non-transitory storage medium storing instructions that can be read by a redirection device, which when executed by a processor of the redirection device,
configure the redirection device to perform a method relating to identification of a data server capable of delivering a content to a terminal, in a resolution server of a communication architecture, the method (Fig. 1; content servers 120A/B as "data server"; client device 135 as "terminal"; content server 120A/B or content router 125A/B as "resolution server") comprising:
transferring, to a second name server of a second domain, a message for obtaining an identifier of the data server in the second domain, received from the terminal (Fig. 1, content servers 120A and 120B [data server] can exist in different domains [¶¶27-28]; ¶17, content routers 125A and 125B within the respective CDNs can route/redirect requests from client device 135 in order to ultimately transfer the requested content to the client device 135; Fig. 3; ¶24; ¶¶28-29, redirection messages can include, for example specific IP address or DNS name of the cache server or address directed towards some device within the CDNs as shown),
receiving, from the second name server, a message for redirection to a first domain, said redirection message including a delegation chain comprising a first datum for redirection from the second domain to the first domain (Fig. 4, ¶29, the redirection URI transmitted to the second CDN includes the entirety of the delegation chain; for example, the redirection URI includes both the first and the second CDN information; ¶30, for example, the upstream CDN [representing the first CDN] can at least cryptographically sign the CDN path portion in the URI which is a redirection path information that combines the URI as shown in, for example, ¶29; such cryptographically signing process occurs at upstream CDN device [i.e. content router 125A] before being sent to the downstream CDN or the client in a form of a cookie [see ¶¶31-32]),
receiving, from a first name server, at least one instruction message comprising the delegation chain modified with an addition of a second redirection datum, and transmitting, tot he first name server, at least one message for obtaining an identifier of the data server in the first domain, the message comprising the received delegation chain (¶33, more than two CDNs may be utilized - "the second CDN may return a further modified URI identifying a third CDN" and thereby repeating the similar redirection steps for plurality of CDNs), and
However, Davie does not explicitly teach transmit, to the second name server, a control message comprising the delegation chain modified with the second redirection datum added by the first name server.
Sheffer from the same field of endeavor teaches transmit, to the second name server, a control message comprising the delegation chain modified with the second redirection datum added by the first name server (pages 11-12; sections 4, 4.1 and 4.2, in context of CDNI technology, the content owner (DNO) can delegate content delivery in a chained fashion down the line to authorities such as CDN1 and CDN2; the STAR protocol for establishing delegation chain authority can implement CDN1 working as a proxy sitting between the DNO and CDN2 to ferry requests back and forth; Davie discloses that delegation chain can be embedded within requests but does not disclose that the second chained delegation name server reports this information back to the original delegation name server as required by this claim; the teachings of this reference identifies that communication in context of chained delegation can enable the communication between the original delegation name server and the second chained delegation name server. One ordinarily skilled in the art would be interested in this configuration working in context of Davie [to make that second delegated name server be known to the original delegation name server, or DNO in this particular reference] so that the ACME/STAR server as disclosed in this reference can continue to provide the automatic renewal services of the delegated trust relationship that is useful to the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Davie using Sheffer reference so that the ACME/STAR delegation of trust relationship and automatic renewal of said trust can provide useful to the teachings of Davie. Davie would have found advantageous the automatic renewal qualities of the ACME/STAR trust delegation methods so that delegation of mechanisms, with respect to at least the delivery of content in the Internet, a more standard and/or better method of trust identification/chaining for delivery of content over the Internet.
However, the teachings do not explicitly identify that the content router as disclosed in Davie is a name server.
Liskov from the same field of endeavor teaches that the content router as disclosed in Davie also operates as DNS that can resolve domain name resolution requests (col. 10 ll. 32-45; col. 11 ll. 54-61).
It appears that the content router performing DNS duties as a server is a well known fact as evidenced by Liskov.

Claims 3, 4 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Davie et al. (2012/0185370) in view of Sheffer reference ("Generating Certificate Requests for Short-Term, Automatically-Renewed (STAR) Certificates", June 29, 2018), further in view of Liskov et al. (7,260,598), and further in view of Sheffer NPL ("An ACME Profile for Generating Delegated STAR Certificates", November 13, 2018) ("Sheffer #2").
Regarding claim 3, Davie, Sheffer and Liskov teach the limitations of claim 2. However, the teachings do not explicitly teach receiving, from the second name server, a validation message, including the modified delegation chain and further comprising a chain validation parameter.
Sheffer #2 from the same field of endeavor teaches receiving, from the second name server, a validation message, including the modified delegation chain and further comprising a chain validation parameter (p. 1 and 3, CDN terminating TLS sessions and a way to validate a trusted HTTPS connection through a chain of trusted content delivery network providers is disclosed; p. 8, for example, a trust relationship for purposes of TLS session of two different CNAME records, namely abc.ndc.dno.example and abc.ndc.example can be established through the disclosed methods/processes; p. 10, further disclosure on delegation of authority/trust relationship is disclosed under section 3.2 "Chained Delegation"; p. 5, the overall ACME STAR protocol regarding verification of trust relationship can result in "invalid" state or a "valid" state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Davie using Sheffer to quickly determine whether trust relationships established between a requesting client and the originating server with delegated trust certificates are valid or invalid. By using the ACME STAR delegation methods within the system of Davie, said system would have benefited from using the HTTPS protocols for their inherent security advantages. By implementing this method in Davie, the system would have gained advantages that come with the HTTPS protocols, such as secured communications.

Regarding claim 4, Davie, Sheffer and Liskov teach the limitations of claim 2. However, the teachings do not explicitly teach receiving, from the second name server, an invalidation message further comprising a chain non-validation parameter.
Sheffer #2 from the same field of endeavor teaches receiving, from the second name server, an invalidation message further comprising a chain non-validation parameter (p. 1 and 3, CDN terminating TLS sessions and a way to validate a trusted HTTPS connection through a chain of trusted content delivery network providers is disclosed; p. 8, for example, a trust relationship for purposes of TLS session of two different CNAME records, namely abc.ndc.dno.example and abc.ndc.example can be established through the disclosed methods/processes; p. 10, further disclosure on delegation of authority/trust relationship is disclosed under section 3.2 "Chained Delegation"; p. 5, the overall ACME STAR protocol regarding verification of trust relationship can result in "invalid" state or a "valid" state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Davie using Sheffer to quickly determine whether trust relationships established between a requesting client and the originating server with delegated trust certificates are valid or invalid. By using the ACME STAR delegation methods within the system of Davie, said system would have benefited from using the HTTPS protocols for their inherent security advantages. By implementing this method in Davie, the system would have gained advantages that come with the HTTPS protocols, such as secured communications.

Regarding claim 7, Davie, Sheffer and Liskov teach the limitations of claim 5. However, the teachings do not explicitly teach in which the second redirection datum is a chain invalidity datum.
Sheffer #2 from the same field of endeavor teaches in which the second redirection datum is a chain invalidity datum (p. 1 and 3, CDN terminating TLS sessions and a way to validate a trusted HTTPS connection through a chain of trusted content delivery network providers is disclosed; p. 8, for example, a trust relationship for purposes of TLS session of two different CNAME records, namely abc.ndc.dno.example and abc.ndc.example can be established through the disclosed methods/processes; p. 10, further disclosure on delegation of authority/trust relationship is disclosed under section 3.2 "Chained Delegation"; p. 5, the overall ACME STAR protocol regarding verification of trust relationship can result in "invalid" state or a "valid" state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Davie using Sheffer to quickly determine whether trust relationships established between a requesting client and the originating server with delegated trust certificates are valid or invalid. By using the ACME STAR delegation methods within the system of Davie, said system would have benefited from using the HTTPS protocols for their inherent security advantages. By implementing this method in Davie, the system would have gained advantages that come with the HTTPS protocols, such as secured communications.

Claims 5, 8-12 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Davie et al. (2012/0185370) in view of Liskov et al. (7,260,598).
Regarding claim 5, Davie teaches A method for modifying a delegation chain,
relating to provision of an identifier of a data server, capable of delivering a content to a terminal, the method being implemented by a first name server of a first domain, and (Fig. 1; Abstract, client device can request data from first CDN and have its request redirected to second CDN in order to retrieve content, which originates from the origin server 105; Fig. 1, content servers 120A and 120B [data server] can exist in different domains [¶¶27-28]; ¶17, content routers 125A and 125B within the respective CDNs can route/redirect requests from client device 135 in order to ultimately transfer the requested content to the client device 135; Fig. 3; ¶24; ¶¶28-29, redirection messages can include, for example specific IP address or DNS name of the cache server or address directed towards some device within the CDNs as shown) comprising:
at least one step of receiving, from the resolution server, a message for obtaining an identifier of the data server in the first domain, the message comprising a delegation chain including a first datum for redirection from a second domain to the first domain (Fig. 4; ¶¶25-26, client device can request content to First CDN at step 410, at which point the CDN decides to delegate the request to second CDN at step 415 and responds with URI redirecting client device to second CDN at step 420; [as shown in Fig. 1, presumably the second name server equates to content router 125A in first CDN and first domain would refer to the domain the represents the second CDN 110B as shown]; the CDN delegation chain [redirection message/delegation chain] is encoded within the URI, where "the URI becomes self-describing as to the chain of referring CDN(s) for a particular request"; example of a possible URI describing such delegation chain is shown in ¶¶27 and 29),
at least one step of modifying received delegation chain by an addition of a second redirection datum, (Fig. 4, ¶29, the redirection URI transmitted to the second CDN includes the entirety of the delegation chain; for example, the redirection URI includes both the first and the second CDN information) and
at least one step of transmitting, to the resolution server, an instruction message comprising the modified delegation chain (¶30, for example, the upstream CDN [representing the first CDN] can at least cryptographically sign the CDN path portion in the URI which is a redirection path information that combines the URI as shown in, for example, ¶29; such cryptographically signing process occurs at upstream CDN device [i.e. content router 125A] before being sent to the downstream CDN or the client in a form of a cookie [see ¶¶31-32]).
However, the teachings do not explicitly identify that the content router as disclosed in Davie is a name server.
Liskov from the same field of endeavor teaches that the content router as disclosed in Davie also operates as DNS that can resolve domain name resolution requests (col. 10 ll. 32-45; col. 11 ll. 54-61).
It appears that the content router performing DNS duties as a server is a well known fact as evidenced by Liskov.

Regarding claim 8, Davie and Liskov teach the limitations of claim 5. Davie further teaches in which the added second redirection datum is a redirection from the first domain to a third domain (¶33, more than two CDNs may be utilized - "the second CDN may return a further modified URI identifying a third CDN").

Regarding claim 9, Davie and Liskov teach the limitations of claim 5. Davie further teaches in which the instruction message further comprises an identifier of the data server in the first domain (¶29, for example, CNAME of the relevant content servers).

Regarding claim 10, Davie and Liskov teach the limitations of claim 5. Davie further teaches in which the modified chain further comprises a signature datum relating to the first domain (¶30, cryptographic signing disclosures and "signature").

Regarding claim 11, Davie and Liskov teach the limitations of claim 5. Davie further teaches in which the modified chain further comprises a chain validity time (¶30, further fields for protection of the URI may include a timestamp).

Regarding claim 12, Davie and Liskov teach the limitations of claim 5. Davie further teaches in which the at least one modification step further comprises validating the received chain and signing the added second redirection datum (claim 6, "second content delivery network [which has received a redirection URI containing various parameters as previously identified in Fig. 4] validates the first delegation using a public key associated with the first content delivery network"; ¶30; ¶33, further procedures regarding signing and protection for integrity purposes can be applied to plurality of CDNs).

Regarding claim 14, Davie teaches A device for modifying a delegation chain
relating to provision of an identifier of a data server, capable of delivering a content to a terminal, implemented in a first name server of a first domain, and (Fig. 1; Abstract, client device can request data from first CDN and have its request redirected to second CDN in order to retrieve content, which originates from the origin server 105; Fig. 1, content servers 120A and 120B [data server] can exist in different domains [¶¶27-28]; ¶17, content routers 125A and 125B within the respective CDNs can route/redirect requests from client device 135 in order to ultimately transfer the requested content to the client device 135; Fig. 3; ¶24; ¶¶28-29, redirection messages can include, for example specific IP address or DNS name of the cache server or address directed towards some device within the CDNs as shown) comprising:
a processor; and a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the redirection device (Fig. 2) to:
receive, from a resolution server, at least one message for obtaining an identifier of the data server in the first domain, the message comprising a delegation chain including a first datum for redirection from a second domain to the first domain (Fig. 4; ¶¶25-26, client device can request content to First CDN at step 410, at which point the CDN decides to delegate the request to second CDN at step 415 and responds with URI redirecting client device to second CDN at step 420; [as shown in Fig. 1, presumably the second name server equates to content router 125A in first CDN and first domain would refer to the domain the represents the second CDN 110B as shown]; the CDN delegation chain [redirection message/delegation chain] is encoded within the URI, where "the URI becomes self-describing as to the chain of referring CDN(s) for a particular request"; example of a possible URI describing such delegation chain is shown in ¶¶27 and 29),
at least once modify the received delegation chain by an addition of a second redirection datum, (Fig. 4, ¶29, the redirection URI transmitted to the second CDN includes the entirety of the delegation chain; for example, the redirection URI includes both the first and the second CDN information) and
transmit, to the resolution server, at least one instruction message comprising the modified delegation chain (¶30, for example, the upstream CDN [representing the first CDN] can at least cryptographically sign the CDN path portion in the URI which is a redirection path information that combines the URI as shown in, for example, ¶29; such cryptographically signing process occurs at upstream CDN device [i.e. content router 125A] before being sent to the downstream CDN or the client in a form of a cookie [see ¶¶31-32]).
However, the teachings do not explicitly identify that the content router as disclosed in Davie is a name server.
Liskov from the same field of endeavor teaches that the content router as disclosed in Davie also operates as DNS that can resolve domain name resolution requests (col. 10 ll. 32-45; col. 11 ll. 54-61).
It appears that the content router performing DNS duties as a server is a well known fact as evidenced by Liskov.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Davie et al. (2012/0185370) in view of Liskov et al. (7,260,598), and further in view of McLane et al. (2006/0083165).
Regarding claim 6, Davie and Liskov teach the limitations of claim 6. However, the teachings do not explicitly teach in which the added second redirection datum is a redirection from the first domain to the first domain.
McLane from the same field of endeavor teaches in which the added second redirection datum is a redirection from the first domain to the first domain (¶4, ability to redirect towards the same content stored within CDN to another server residing within the same CDN is disclosed, for purposes of decreasing latency for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Davie using McLane to maximize the benefits that content delivery servers provide where the end client device exists within the same content delivery server's region. By being able to redirect the usage of content delivery network servers to the servers in the same region, the end client device receiving the content delivery services would be receiving CDN services from the servers most likely to have the lowest latency and thus would yield to the system of Davie the advantages of quicker communications.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sheffer et al. ("Support for Short-Term, Automatically-Renewed (STAR) Certificates in Automated Certificate Management Environment (ACME)", March 3, 2018);
Fieau et al. ("HTTPS delegation in CDNI", July 3, 2017); and
Barnes et al. ("Delegated Credentials for TLS", October 30, 2017).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                                                                                                             
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458